Citation Nr: 0829978	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
pneumonia.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.

As will be discussed below, the Board has found that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for residuals of 
pneumonia.  The reopened claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2003 decision, the RO denied the 
veteran's request to reopen a claim for service connection 
for residuals of pneumonia, on the basis that new and 
material evidence had not been received to reopen the claim.  
This is the last unappealed denial with respect to this 
issue.

2.  Evidence received since the March 2003 RO decision 
includes evidence not previously submitted to agency 
decisionmakers that, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the March 2003 RO decision that 
denied a request to reopen the claim for service connection 
for residuals of pneumonia, which was the last final denial 
with respect to this issue, is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an element 
where the claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) evidence 
on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.

In the present case, as the Board reopens the claim for 
service connection, the benefit sought on appeal to this 
extent is granted in full.  As such, further discussion or 
development with regard to VA's duty to notify and assist as 
to the claim to reopen, pursuant to VCAA and Kent, would 
serve no useful purpose.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Under 
this circumstance, there is no prejudice to the veteran in 
adjudicating the application to reopen.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Claim Reopened

In a decision dated in March 2003, the RO denied the 
veteran's request to reopen his claim for service connection 
for residuals of pneumonia.  The RO noted that the veteran 
had not responded to a January 2003 letter that had requested 
that he submit new and material evidence in support of his 
claim.  The RO informed the veteran of his appellate rights 
in its March 2003 notice to the veteran of this 
determination.  The veteran did not submit a notice of 
disagreement within one year of notice of the March 2003 
decision, and thus the decision became final.  See 38 
U.S.C.A. § 7105.  This is the most recent final denial of the 
claim.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Received since the March 2003 RO decision is a July 2005 VA 
chest X-ray report, which includes an impression of a few 
widely scattered very tiny granulomatous calcifications.  The 
July 2005 X-ray impression was made with reference to a 
previous March 2001 VA chest X-ray, in which a thin strand 
was found in the apex of the right lung, unchanged from a 
prior study in February 1999, and possibly representing a 
margin of a bulla.  Also received since the March 2003 RO 
decision is a report of a private chest X-ray conducted in 
December 2006, which includes a finding of hyperaeration.  
The radiologist's impression was hyperaeration which may be 
seen with obstructive lung disease, bronchitis, or asthma; 
otherwise stable chest.  

Service medical records already associated with the claims 
files as of March 2003 show that the veteran was diagnosed 
with and treated for pneumonia during service, in February 
1975 and July 1976.  A February 1975 chest X-ray revealed a 
minimal right basilar infiltrate, and a mild left basilar 
infiltrate.  A chest X-ray from July 1976 revealed residual 
left lower lobe infiltrate.  The impression was resolving 
left lower lobe pneumonic infiltrate.  At his discharge 
examination in July 1976, the veteran indicated a history of 
shortness of breath and pain or pressure in the chest.  The 
reviewing physician noted that the veteran had experienced 
two episodes of pneumonia in the past 18 months.  On clinical 
evaluation the lungs and chest were indicated to be abnormal, 
with specific findings of bilateral wheezes with resolving 
pneumonia.  The separation examination report indicates that 
a chest X-ray conducted 12 days after the separation 
examination itself was within normal limits.

Between the time of service separation and the veteran's 
current claim, he has frequently complained of chest pain and 
what he contends are residuals of his in-service pneumonia.  
The newly received X-ray evidence from July 2005 and December 
2006 raises a reasonable possibility that the veteran may 
have current lung disease.  In the Board's view, the current 
X-ray findings, viewed in the context of the service medical 
records and the veteran's history of chronic chest pain of 
uncertain etiology, are new evidence that when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  As a 
result, the Board finds that new and material evidence has 
been received with respect to the claim of entitlement to 
service connection for residuals of pneumonia.  Accordingly, 
reopening of the claim is warranted.  See 38 U.S.C.A. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim for 
service connection for residuals of pneumonia is reopened; 
the benefit sought on appeal is granted to this extent only.


REMAND

As discussed above, the Board has found that new and material 
evidence has been received and that reopening of the claim of 
entitlement to service connection for residuals of pneumonia 
is warranted.  Prior to the Board decision, the RO denied the 
veteran's request to reopen a claim for service connection 
for residuals of pneumonia on the basis that new and material 
evidence had not been received to reopen the claim.  (See 
statement of the case dated in July 2006.)  As the evidence 
is not sufficient to grant the reopened claim at this time, 
due process requires that the Board remand the reopened claim 
to the RO for initial adjudication on the merits, de novo.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records show that the veteran was diagnosed 
with and was treated for pneumonia during service, in 
February 1975 and in July 1976.  His July 1976 service 
discharge examination indicates that his pneumonia was still 
resolving at that time.  A March 2001 chest X-ray report 
includes an impression of a thin strand in the apex of the 
right lung, unchanged from a February 1999 X-ray; a July 2005 
VA X-ray report includes an impression of a few widely 
scattered very tiny granulomatous calcifications; and a 
report of a private chest X-ray conducted in December 2006 
includes a finding of hyperaeration, which the radiologist 
noted in his impression may be seen with obstructive lung 
disease, bronchitis, or asthma.  The Board does not have the 
medical expertise to determine whether the current objective 
findings reflect a current lung disability, and if so, 
whether the disability is related to the veteran's in-service 
episodes of pneumonia.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran had any disorder that was related to his 
period of active service, and if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions).  
Accordingly, a VA examination and opinion in this matter 
would be useful in adjudicating the reopened claim for 
entitlement to service connection for residuals of pneumonia.  
See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

Additional evidence was received into the record following 
certification of the appeal to the Board.  The record does 
not reflect RO consideration of the additional evidence.  The 
veteran has not waived RO consideration of the additional 
evidence.

Additionally, correspondence received from the veteran in 
February 2007 indicates that the veteran has recently sought 
treatment at VA for lung problems.  Any recent records of 
treatment for lung problems would be useful in establishing 
whether the veteran has a current lung disability that is 
related to service.  See 38 U.S.C.A. § 5103A(b)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for lung problems from 
June 2002 forward.  After any required 
releases for medical information are 
requested and obtained from the veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA pulmonary 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has current 
chronic lung disability, to include any 
current residuals of in-service pneumonia, 
that began during service or is related to 
some incident of service.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the service medical 
records of treatment for pneumonia and 
reports of in-service chest X-rays; reports 
of VA chest X-rays dated in March 2001 and 
July 2005; and a report of a private chest 
X-ray dated in December 2006.
 
The examiner should describe the nature of 
any present lung disability and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has a current 
lung disability that began during service 
or is related to any incident of service, 
including his episodes of in-service 
pneumonia.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Adjudicate the reopened claim of 
entitlement to service connection for 
residuals of pneumonia, including with 
consideration of all additional evidence 
received into the claims files subsequent 
to issuance of the most recent statement of 
the case, in July 2006.  If the benefit 
sought remains denied, the veteran should 
be provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


